Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 9/7/22 is acknowledged.
Claim Objections
Claim 5 is objected to because “control system of claim 3” should be --control system of claim 4--.
Claim 7 is objected to because “the operating characteristic of the compressor element” in lines 4-5 should be --the operating characteristic associated with the compressor element--.
Claim 8 is objected to because “the operating characteristic of the compressor element” in lines 4-5 should be --the operating characteristic associated with the compressor element--.
Claim 9 is objected to because “the operating characteristic of the compressor element” in line 7 should be --the operating characteristic associated with the compressor element--.
Claim 10 is objected to because “the operating characteristic of the compressor element” in lines 4-5 should be --the operating characteristic associated with the compressor element--.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-10, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meisner et al. (U.S. 2014/0093350).
Re claim 1:
Meisner discloses a control system (102, electronic engine control system - Para 21) for an engine (10, gas turbine engine - Para 11) having a compressor element (12, compressor section - Para 11), the control system (102) comprising: 
one or more computing devices (see Figs. 2-3) having one or more memory devices (Para 21 - “…engine model 104, compressor stall margin estimator 106. model based control block 110, and model correction 112 may be logically separable Software algorithms running on a shared processor or multiple parallel processors of a full authority digital engine controller (FADEC) or other computing device. This device may be a dedicated computer, or a computer shared with other control functions for gas turbine engine 10…” (software requires a type of memory device to hold the software)) and one or more processing devices (Para 21 - “…running on a shared processor or multiple parallel processors of a full authority digital engine controller (FADEC) or other computing device. This device may be a dedicated computer, or a computer shared with other control functions for gas turbine engine 10…”), the one or more memory devices storing computer-readable instructions (Para 21 and see Fig. 3) that can be executed by the one or more processing devices to perform operations, in performing the operations, the one or more processing devices are configured to: 
receive data indicative of an operating characteristic associated with the compressor element (Para 26 - “…In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10…” (Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14…”)); 
determine, by a machine-learned model (104, engine model - Para 19 (a type of machine-learned model as shown in Fig. 3 at S2 and S3 and as described in Para 26 - “…In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)...”)), a stall margin remaining of the compressor element based at least in part on the received data (Fig. 3 - S5 and Para 26 - “…Compressor stall margin estimator 106 uses operating point OP and stall line influences SLI to produce estimated Stall margin SM, a real time estimate of the current distance between operating point OP and stall line SL. (Step S5)…”).
Re claim 2:
Meisner discloses the control system (102) of claim 1 (as described above), wherein the one or more processing devices are further configured to: 
cause adjustment of one or more engine systems (Para 26 - “…bleed valves 44, and variable stator vane 24 geometries in compressor section 12…”) based at least in part on the determined stall margin remaining (see Fig. 3 and Para 26).
Re claim 3:
Meisner discloses the control system (102) of claim 2 (as described above), wherein the one or more processing devices are further configured to: 
determine a stall margin error (Para 26 - “error E”) based at least in part on the determined stall margin remaining and a target stall margin remaining (Para 26 - “required stall margin SMR”)(see Fig. 3 at S6 and Para 26 - “…Difference block 108 produces error E by comparing estimated stall margin SME with an required stall margin SMR. (Step S6)…”), and 
wherein the one or more processing devices are configured to cause adjustment of the one or more engine systems based at least in part on the determined stall margin error (see Fig. 3 and Para 26).
Re claim 7:
Meisner discloses the control system (102) of claim 1 (as described above), wherein in determining, by the machine-learned model, the stall margin remaining of the compressor element based at least in part on the received data, the one or more processing devices are configured to: 
splice the received data into data subsets indicative of the operating characteristic of the compressor element over one or more revolutions of the engine (see Fig. 3 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100. Method 300 differentiates between first and subsequent passes. (Step S1). In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)…” (requires a type of splicing of received data over one or more revolutions of engine 10)), and 
wherein the stall margin remaining of the compressor element is determined based at least in part on the data subsets (Fig. 3 - S5 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100…. Compressor stall margin estimator 106 uses operating point OP and stall line influences SLI to produce estimated Stall margin SM, a real time estimate of the current distance between operating point OP and stall line SL. (Step S5)…”).
Re claim 8:
Meisner discloses the control system (102) of claim 1 (as described above), wherein in determining, by the machine-learned model, the stall margin remaining of the compressor element based at least in part on the received data, the one or more processing devices are configured to: 
splice the received data into data subsets indicative of the operating characteristic of the compressor element over an update interval that is synchronized with an update rate of the one or more computing devices (see Fig. 3 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100. Method 300 differentiates between first and subsequent passes. (Step S1). In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)…” (requires a type of splicing of received data over an update interval which is synchronized with an update rate of the computing device as the computing device performs the method (see S7))), and 
wherein the stall margin remaining of the compressor element is determined based at least in part on the data subsets (Fig. 3 - S5 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100…. Compressor stall margin estimator 106 uses operating point OP and stall line influences SLI to pro duce estimated Stall margin SM, a real time estimate of the current distance between operating point OP and stall line SL. (Step S5)…”).
Re claim 9:
Meisner discloses the control system (102) of claim 1 (as described above), wherein the machine-learned model is a multi-input machine-learned model (Para 26 - “…engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10…”; Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14.”), and wherein the one or more processing devices are further configured to: 
determine, by a data consolidation model (see Fig. 3 at S1 and Para 26 - “…Method 300 differentiates between first and subsequent passes. (Step S1)…” (a type of data consolidation model)) of the one or more computing devices, a correlation value (see Fig. 3 at S1 - output of S1 (yes or no) is a type of correlation value) based at least in part on the received data (see Fig. 3 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100. Method 300 differentiates between first and subsequent passes. (Step S1). In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)…”), wherein the correlation value is descriptive of a correlation between a first signal indicative of the operating characteristic of the compressor element over one or more first revolutions of the engine (see Fig. 3 and Para 26 - “…Method 300 differentiates between first and subsequent passes. (Step S1). In the first iteration of method 300…”) and a second signal indicative of the operating characteristic of the compressor element over one or more second revolutions of the engine (see Fig. 3 and Para 26 - “…Method 300 differentiates between first and subsequent passes. (Step S1)… In subsequent iterations of method 300…”); 
receive, by the machine-learned model of the one or more computing devices, the correlation value (see Fig. 3 at S1), and 
wherein the stall margin remaining of the compressor element is determined, by the machine-learned model, based at least in part on the correlation value (see Fig. 3 and Para 26).
Re claim 10:
Meisner discloses the control system (102) of claim 1 (as described above), wherein in determining, by the machine-learned model, the stall margin remaining of the compressor element based at least in part on the received data, the one or more processing devices are configured to: 
splice the received data into data subsets indicative of the operating characteristic of the compressor element at a fixed interval (see Fig. 3 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100. Method 300 differentiates between first and subsequent passes. (Step S1). In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)…” (requires a type of splicing of received data over interval between first and second iterations which is a type of fixed interval), and 
wherein the stall margin remaining of the compressor element is determined based at least in part on the data subsets (Fig. 3 - S5 and Para 26 - “…Control method 300 may be repeated many times during operation of compressor control system 100…. Compressor stall margin estimator 106 uses operating point OP and stall line influences SLI to produce estimated Stall margin SM, a real time estimate of the current distance between operating point OP and stall line SL. (Step S5)…”).
Re claim 21:
Meisner discloses a non-transitory computer-readable media (Para 21 - “…engine model 104, compressor stall margin estimator 106, model based control block 110, and model correction 112 may be logically separable software algorithms running on a shared processor or multiple parallel processors of a full authority digital engine controller (FADEC) or other computing device. This device may be a dedicated computer, or a computer shared with other control functions for gas turbine engine 10.” (software running on a computing device requires a type of non-transitory computer readable media to hold the software)) comprising computer-executable instructions (Para 21 and see Fig. 3), which, when executed by one or more processing devices (Para 21 - “…running on a shared processor or multiple parallel processors of a full authority digital engine controller (FADEC) or other computing device. This device may be a dedicated computer, or a computer shared with other control functions for gas turbine engine 10…”) of a control system (102, electronic engine control system - Para 21) for an engine (10, gas turbine engine - Para 11), cause the one or more processing devices to: 
receive data indicative of an operating characteristic associated with a compressor element (12, compressor section - Para 11) of the engine (Para 26 - “…In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10…” (Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14…”)); and
determine, by executing a machine-learned model (104, engine model - Para 19 (a type of machine-learned model as shown in Fig. 3 at S2 and S3 and as described in Para 26 - “…In the first iteration of method 300, engine model 104 is initialized using measured engine parameters MEP and control values corresponding to a default actuator state of gas turbine engine 10. (Step S2). In subsequent iterations of method 300, engine model 104 is updated using engine control parameters ECP produced in previous iterations. (Step S3)...”)), a stall margin remaining of the compressor element based at least in part on the received data (Fig. 3 - S5 and Para 26 - “…Compressor stall margin estimator 106 uses operating point OP and stall line influences SLI to produce estimated Stall margin SM, a real time estimate of the current distance between operating point OP and stall line SL. (Step S5)…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (U.S. 2014/0093350), as applied to claim 1 above, and further in view of Düll et al. (U.S. 2014/0100703).
Re claims 4-5:
Meisner discloses the control system (102) of claim 1 (as described above).
Meisner fails to disclose wherein the machine-learned model is a neural network, nor wherein the neural network is at least one of a recurrent neural network and a convolutional neural network.
Düll teaches wherein a machine-learned model (Para 1 - “…data-driven model of… a gas turbine…” (a type of machine-learned model as described in Para 16)) is a neural network (Para 16 - “…particularly a recurrent neural network…”), and wherein the neural network is at least one of a recurrent neural network (Para 16 - “…particularly a recurrent neural network…”) and a convolutional neural network.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the model of Meisner after that of Düll for the advantage a model that very well reproduces behavior of the system on the basis of relevant training data (Düll; Para 16).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (U.S. 2014/0093350), as applied to claim 1 above, and further in view of Wadia et al. (U.S. 7,827,803).
Re claim 6:
Meisner discloses the control system (102) of claim 1 (as described above), wherein the one or more processing devices are configured to receive the data indicative of the operating characteristic associated with the compressor element from a sensor (Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14…”).
Meisner fails to disclose a high frequency sensor.
Wadia teaches a high frequency sensor (32, pressure sensor - Col. 3, Line 7 (a type of high frequency sensor as described in Col. 3, Lines 7-13)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the sensor of Meisner after that of Wadia for the advantage of taking pressure samples at a very high rate such as 200 KHz per second which would allow for sensing pressure changes over small time periods.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Meisner et al. (U.S. 2014/0093350), as applied to claim 1 above, and further in view of Schleif et al. (U.S. 2012/0096961).
Re claim 11:
Meisner discloses the control system (102) of claim 1 (as described above), wherein the machine-learned model is trained to recognize one or more characteristics of a component of the received data indicative of the operating characteristic associated with the compressor element (see Fig. 3 at S2 and Para 26 - “…engine model 104 is initialized using measured engine parameters MEP…” and Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14.”).
Meisner fails to disclose an AC component of the received data.
Schleif teaches an AC component (Para 42 - “…sensing device 299 generates an alternating current (AC) electrical signal on top of the DC electrical signal with a magnitude that is reflective of the dynamic pressure…”) of a received data (Para 422 - “…a sensing device 299, which is configured to generate an electrical signal that is reflective of detected static and/or dynamic pressures applied thereto…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the component of received data of Meisner after that of Schleif for the advantage of being able to include both static and dynamic pressure in a single electrical signal (Schleif; Para 42).
Re claim 12:
Meisner discloses the control system (102) of claim 1 (as described above), wherein the machine-learned model is trained to recognize one or more characteristics of a component of the received data indicative of the operating characteristic associated with the compressor element (see Fig. 3 at S2 and Para 26 - “…engine model 104 is initialized using measured engine parameters MEP…” and Para 20 - “…Measured engine parameters MEP may, for instance, include rotor speeds and sensed pressures and temperatures at inlet 18 of LPC 30 and at the outlet of HPC 32 into combustor 14.”).
Meisner fails to disclose an DC component of the received data.
Schleif teaches a DC component (Para 42 - “…When static pressure is applied to the sensing device 299, the sensing device 299 generates a direct current (DC) electrical signal with a magnitude that is reflective of the static pressure…”) of a received data (Para 422 - “…a sensing device 299, which is configured to generate an electrical signal that is reflective of detected static and/or dynamic pressures applied thereto…”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modeled the component of received data of Meisner after that of Schleif for the advantage of being able to include both static and dynamic pressure in a single electrical signal (Schleif; Para 42).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Loren C Edwards whose telephone number is (571)272-7133. The examiner can normally be reached M-R 6AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOREN C EDWARDS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        9/30/22